Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 1 of 15 PageID #: 1739




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------x

  NORA MONACO,

                            Plaintiff,
                                                              MEMORANDUM AND ORDER
                   -against-                                    18-CV-372 (RPK) (RML)

  DXC TECHNOLOGY SERVICES, LLC,
  and COMPUTER SCIENCES
  CORPORATION,

                             Defendants.
  ----------------------------------------------------x

  RACHEL P. KOVNER, United States District Judge:

          Plaintiff Nora Monaco brings this action under the Family and Medical Leave Act

  (“FMLA”), 29 U.S.C. § 2601 et seq., against her former employer, Computer Sciences

  Corporation (“CSC”), and its parent company, DXC Technology Services, LLC (“DXC”).

  Plaintiff claims that CSC violated the FMLA by terminating her employment in retaliation for

  taking FMLA leave, and that DXC is also liable for the violation as CSC’s successor-in-interest.

  Defendants have moved for summary judgment. They contend in relevant part that plaintiff’s

  employment was terminated as part of a reduction in force, and that plaintiff has not put forward

  evidence from which a jury could infer that this nonretaliatory explanation was pretextual. As

  explained below, defendants’ motion for summary judgment is granted.

                                                 BACKGROUND

          CSC provides information technology products and services to private-sector industries,

  including the telecommunications industry. See Defs. Rule 56.1 Statement of Facts ¶ 1 (“Defs.

  56.1”) (Dkt. #25-2); Pl. Rule 56.1 Counterstatement of Facts ¶ 1 (“Pl. 56.1”) (Dkt. #44-1). Plaintiff

  Nora Monaco worked for AT&T as a computer programmer until April 2000, when CSC entered

                                                          1
Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 2 of 15 PageID #: 1740




  into an outsourcing agreement with AT&T. Pl. 56.1 ¶¶ 5-7; Dep. of Nora Monaco at 36:7-16,

  40:20-41:19 (“Monaco Dep.”) (Dkt. #28); Dep. of Joseph Zipp at 21:19-24:16 (“Zipp Dep.”) (Dkt.

  #27-1). Under the outsourcing agreement, plaintiff and many other former AT&T employees were

  offered and accepted positions at CSC. Pl. 56.1 ¶¶ 6-7, 13; Monaco Dep. at 40:20-41:19. Plaintiff

  continued to support the AT&T account as a computer programmer throughout her employment

  at CSC. Pl. 56.1 ¶¶ 13, 17; Monaco Dep. at 29, 36, 40-41, 52.

         In 2002, plaintiff began reporting to Joseph Zipp. Pl. 56.1 ¶ 19. Zipp had also transitioned

  from AT&T to CSC after the companies entered into the outsourcing agreement. Id. ¶ 11. Later,

  he assumed managerial responsibility over an applications group of which plaintiff was a member.

  Id. ¶¶ 11, 19; Zipp Dep. at 26-29. Zipp originally managed six employees, including plaintiff. Pl.

  56.1 ¶ 19; Zipp Dep. at 29-30, 55, 74-75. Under the outsourcing agreement, however, CSC was

  required to reduce the costs on the AT&T account every year. As a result, there were regular

  reductions in force at CSC. Pl. 56.1 ¶¶ 8-9, 24-26; Zipp Dep. at 30-33, 49-51, 54-64; Monaco

  Dep. at 70-71, 110-112. Zipp’s group was subject to multiple reductions in force. Pl. 56.1 ¶ 26;

  Zipp Dep. at 49-50, 54-64. Before each one, Zipp’s manager asked him to rank his direct reports

  according to performance, criticality to the business, and job skills. Pl. 56.1 ¶ 27; Zipp Dep. at 44-

  45, 119-124.

         Plaintiff requested leave under the Family and Medical Leave Act multiple times during

  her employment at CSC. In 2008, plaintiff was approved for FMLA leave in connection with the

  birth of her children. Pl. 56.1 ¶ 34; Zipp Dep. at 86:11-18. In 2014, plaintiff again sought leave

  to care for her mother, who could no longer cook, bathe, or climb stairs without help. Pl. 56.1 ¶¶

  35-38; Monaco Dep. at 12-21, 24-25. Plaintiff told Zipp that she intended to request FMLA leave,

  and Zipp, who had no authority to approve or deny such a request, directed plaintiff to contact



                                                    2
Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 3 of 15 PageID #: 1741




  human resources. Pl. 56.1 ¶¶ 33, 38; Monaco Dep. at 75-87; Zipp Dep. at 86:5-87:17. Plaintiff

  was approved for the leave and cared for her mother from June to September 2014. Pl. 56.1 ¶ 38.

  Twice more, in 2015 and 2016, plaintiff applied for FMLA leave. Plaintiff’s application was

  approved each time, and she took leave to care for her mother from June to September 2015 and

  from June to September 2016. Id. ¶¶ 46, 50; Monaco Dep. at 91:2-92:17, 101:9-103:19.

         Zipp and plaintiff interacted while plaintiff was on FMLA leave. The parties offer different

  accounts of those interactions. Plaintiff states in an affidavit that when she took FMLA leave in

  2014, she told Zipp that “he could reach out to [her] with questions about any work” but “did not

  say that [she] would be able to perform work.” Monaco Aff. ¶ 9 (Dkt. #33). Plaintiff claims that

  Zipp nevertheless asked her to do work while she was on leave. Id. ¶ 10. According to plaintiff,

  she agreed to do so because she believed her job depended on it. Ibid. Plaintiff adds that although

  she “felt obligated” to agree, she ultimately did not work while on leave because she did not have

  time. Ibid.

         Plaintiff has also submitted four text messages and an email that Zipp and another

  employee, Paul Hill, sent to plaintiff while she was on leave in 2015 and 2016. Id. ¶ 11; see id.,

  Ex. 1 (Dkt. #33-1). In the messages, Zipp and Hill asked plaintiff questions about work, including

  whether plaintiff could write “two test cases,” whether she could call a colleague about “csharp,”

  and whether she approved a date for the deployment of a “migration project” “on the QT of

  course.” Id. ¶ 11; see id., Ex. 1. Zipp also asked plaintiff, “how’s vacation?” before asking plaintiff

  a question about “csharp.” Id. ¶ 12; id., Ex. 1 at 1. Plaintiff had told Zipp that she would work on

  the migration project while she was on leave, even though Zipp responded that she should not feel

  obligated to help. Pl. 56.1 ¶¶ 40, 51; Zipp Dep. at 91:3-93:11; Monaco Aff. ¶¶ 9-10.




                                                    3
Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 4 of 15 PageID #: 1742




         While plaintiff was gone, Zipp assigned plaintiff’s job responsibilities to other employees

  with similar skillsets or knowledge, including an employee named Steven Petraglia. Upon

  plaintiff’s return after each leave, her job responsibilities remained the same as before her leave or

  increased. Pl. 56.1 ¶¶ 43-44, 48, 52; Zipp Dep. at 89:24-91:2; Monaco Dep. at 86:11-25, 98:22-

  100:25, 106:5-25.

         In January 2017, Zipp’s manager informed Zipp that his group would undergo another

  reduction in force, and that two employees would be laid off. Pl. 56.1 ¶ 54; Zipp Dep. at 111. The

  parties dispute what happened next. According to defendants, Zipp’s manager identified plaintiff

  and another employee, Tammy Comello, as the individuals to be laid off. Defs. 56.1 ¶ 55; Zipp

  Dep. at 111. Zipp testified that he expressed a preference for retaining both plaintiff and Comello.

  Defs. 56.1 ¶¶ 56; Zipp Dep. at 111:23-112:8. But he testified that he decided to remove Comello

  from consideration for layoffs because she was one of only two employees responsible for

  managing “ITMS tables.” Defs. 56.1 ¶¶ 55-57; Zipp Dep. at 111-114. Zipp therefore replaced

  Comello as one of the employees to be laid off with Joseph Marenda, whose responsibilities Zipp

  could perform himself if necessary. Defs. 56.1 ¶ 57; Zipp Dep. at 112-113. Marenda had never

  taken FMLA leave while he was employed by CSC. Defs. 56.1 ¶ 69; Pl. 56.1 ¶ 68; Decl. of Ira

  Katz ¶ 10, Ex. 4 (“Katz Decl.”) (Dkt. #30-3).

         Zipp testified that in contrast to Comello, plaintiff’s work could be divided among other

  employees. Specifically, Zipp stated that plaintiff’s work could be handled by Zipp himself and

  by Petraglia—an employee who had taken FMLA leave in the past and who was at the top of

  Zipp’s employee rankings. Defs. 56.1 ¶¶ 57-59, 62-64, 68-69; Zipp Dep. at 113-119. Zipp also

  testified that plaintiff was at the bottom of Zipp’s employee rankings for this reduction in force




                                                    4
Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 5 of 15 PageID #: 1743




  because while she was a “solid performer,” Zipp Dep. at 105:22, the remaining employees in

  Zipp’s group were all top performers, see Defs. 56.1 ¶ 58; Zipp Dep. at 105, 113-115.

         Plaintiff and Marenda were laid off. Defs. 56.1 ¶ 60. Defendants claim that plaintiff’s

  termination had nothing to do with plaintiff’s choice to take FMLA leave. Id. ¶ 61; see Zipp Dep.

  at 111-112.

         Plaintiff, by contrast, argues that her termination was primarily motivated by her FMLA

  leave. Plaintiff points to evidence that Zipp asked plaintiff to perform work during her FMLA

  leave as evidence that Zipp had taken issue with her decision to take FMLA leave. Pl. 56.1 ¶ 45;

  Monaco Dep. at 142:14-151:4; Monaco Aff. ¶¶ 9-13. Plaintiff also asserts that in 2016, John

  Pennisi, a manager of a project to which plaintiff was assigned, told her that when considering

  whom to layoff, Zipp asked Pennisi, “would you rather have [plaintiff] for 9 months a year or

  David Gonzalez for 12 months a year?” Monaco Aff. ¶ 13; Monaco Dep. at 120:25-121:20.

  Further, plaintiff disputes CSC’s reasons for keeping Comello, claiming that Comello had the same

  performance scores as plaintiff and that Comello’s work was not as crucial to the group as Zipp

  suggested. Monaco Aff. ¶¶ 15-17. Plaintiff does not dispute that five other members of Zipp’s

  group had taken FMLA leave in the past, including Petraglia. Pl. 56.1 ¶ 68; Zipp Dep. at 81-83.

         The parties agree that after plaintiff’s termination from CSC, plaintiff’s responsibilities

  were primarily redistributed to Petraglia and Gonzalez. Pl. 56.1 ¶ 61; Zipp Dep. at 66-67, 70-71,

  117-118. Both those employees had received better annual performance appraisals than plaintiff.

  See Pl. 56.1 ¶ 63; Katz Decl. ¶¶ 11-13, Exs. 5-9.

         Plaintiff has not been employed since she was terminated by CSC in January 2017. Pl.

  56.1 ¶ 71; Monaco Dep. at 30:7-11. Zipp assisted plaintiff in her efforts to find a different role

  within CSC, where plaintiff unsuccessfully sought two other positions. Pl. 56.1 ¶ 69; Monaco



                                                  5
Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 6 of 15 PageID #: 1744




  Dep. at 32:16-33:13. Plaintiff also applied for six jobs outside CSC, all in 2017. She received one

  offer from a park in the Catskills, but ultimately declined that job. Pl. 56.1 ¶¶ 70-71; Monaco Dep.

  at 30:12-35:4. Plaintiff did not apply for any other positions before filing suit. Pl. 56.1 ¶ 72;

  Monaco Dep. at 34:24-35:4.

         In April 2017, CSC merged into and became a wholly owned subsidiary of DXC. Pl. 56.1

  ¶ 2; Katz Decl. ¶ 3.

         In January 2018, plaintiff filed this lawsuit against CSC and DXC. See Compl. ¶¶ 1-2 (Dkt.

  #1). Plaintiff alleged that both CSC and DXC were her “employers” under the FMLA, and that

  CSC had unlawfully terminated her in retaliation for exercising her FMLA rights. See id. ¶¶ 28-

  39. Plaintiff seeks damages, attorney’s fees, and costs. See id. ¶ 2.

         Defendants have moved for summary judgment. See Defs. Mem. of L. in Supp. of Mot.

  for Summ. J. (“Defs. Br.”) (Dkt. #26-2). Among other arguments, defendants contend that plaintiff

  has failed to create a genuine factual dispute as to whether her termination was retaliation for her

  exercise of FMLA rights. Id. at 7-18. At the Court’s request, the parties filed supplemental briefs

  on the admissibility of Pennisi’s statement to Zipp. See Order Dated Feb. 9, 2021; Letter Briefs

  (Dkt. #45, #46).

                                     STANDARD OF REVIEW

         Summary judgment is appropriate when “there is no genuine dispute as to any material fact

  and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine issue

  of fact exists if “the evidence is such that a reasonable jury could return a verdict for the

  nonmoving party,” and a factual dispute is material if it “might affect the outcome of the suit under

  the governing law.” Frost v. New York City Police Dep’t, 980 F.3d 231, 242 (2d Cir. 2020). In

  determining whether there is a genuine issue of material fact, the Court evaluates the whole record,



                                                   6
Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 7 of 15 PageID #: 1745




  resolving all ambiguities and drawing all permissible factual inferences in favor of the non-

  movant. See ibid.; see also Nnebe v. Daus, 644 F.3d 147, 156 (2d Cir. 2011). However, the “mere

  existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient; there

  must be evidence on which the jury could reasonably find for the plaintiff.” Jeffreys v. City of

  New York, 426 F.3d 549, 554 (2d Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 252 (1986)).

                                             DISCUSSION

          Plaintiff has not raised a genuine issue of material fact as to whether CSC’s termination of

  plaintiff’s employment was retaliatory. Defendants are therefore entitled to summary judgment.

     I.      Legal Standard

          The FMLA grants eligible employees the right “to a total of 12 workweeks of leave during

  any 12-month period . . . [i]n order to care for the spouse, or a son, daughter, or parent, of the

  employee, if such spouse, son, daughter, or parent has a serious health condition.” 29 U.S.C.

  § 2612(a)(1)(C). The statute also makes it unlawful for an employer to retaliate against an

  employee for exercising or attempting to exercise a right established by the FMLA. Id. § 2615(a);

  see De Figueroa v. New York, 403 F. Supp. 3d 133, 153 (E.D.N.Y. 2019).

          Plaintiff contends that defendants retaliated against her by terminating her for exercising

  her FMLA rights. The parties frame this claim as arising under 29 U.S.C. § 2615(a)(2) and

  § 2615(b), see Defs. Br. at 7; Pl. Mem. of L. in Opp’n to Summ. J. at 7 (“Pl. Br.”) (Dkt. #32), but

  those sections prohibit an employer from retaliating against an employee “for opposing any

  practice made unlawful” by the FMLA, § 2615(a)(2), and from interfering with proceedings or

  inquiries relating to an employee’s FMLA rights, see § 2615(b). Instead, “FMLA retaliation

  claims like” plaintiff’s—“i.e. terminations for exercising FMLA rights by, for example, taking



                                                    7
Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 8 of 15 PageID #: 1746




  legitimate FMLA leave”—“are actionable under § 2615(a)(1).” Woods v. START Treatment &

  Recovery Centers, Inc., 864 F.3d 158, 167 (2d Cir. 2017); see 29 U.S.C. § 2615(a).

         Courts in this circuit evaluate FMLA retaliation claims under the burden-shifting approach

  of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Graziadio v. Culinary Inst. of

  Am., 817 F.3d 415, 429 (2d Cir. 2016); Potenza v. City of New York, 365 F.3d 165, 168 (2d Cir.

  2004). To establish a prima facie case of FMLA retaliation, a plaintiff must put forward evidence

  that “1) [s]he exercised rights protected under the FMLA; 2) [s]he was qualified for h[er] position;

  3) [s]he suffered an adverse employment action; and 4) the adverse employment action occurred

  under circumstances giving rise to an inference of retaliatory intent.” Graziadio, 817 F.3d at 429.

         “If the plaintiff makes out a prima facie case” of FMLA retaliation, “the defendant must

  demonstrate a legitimate, non-discriminatory reason” for its employment action. Ibid. “[I]f the

  defendant does so, the plaintiff must then show that defendant’s proffered explanation is

  pretextual.” Ibid. A plaintiff’s “burden at the prima facie stage is minimal,” and where a plaintiff

  “does not argue that [defendants] failed to proffer a legitimate, nondiscriminatory explanation for

  [their] adverse employment action,” the Second Circuit has deemed it “appropriate” to “proceed

  directly to the third step of the McDonnell Douglas analysis.” Walsh v. New York City Hous.

  Auth., 828 F.3d 70, 75-76 (2d Cir. 2016).

         To survive summary judgment once a defendant has presented a legitimate explanation for

  its employment action, a plaintiff must present “not simply some evidence, but sufficient evidence

  to support a rational finding that the legitimate, non-discriminatory reasons proffered by the

  defendant were false, and that more likely than not discrimination was the real reason for the

  employment action.” Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000); see DiCesare

  v. Town of Stonington, 823 F. App’x 19, 24 (2d Cir. 2020); Serby v. New York City Dep’t of Educ.,



                                                   8
Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 9 of 15 PageID #: 1747




  526 F. App’x 132, 135 (2d Cir. 2013). This standard is met if the employee’s protected conduct

  was a “negative factor” in an employment action. See Woods, 864 F.3d at 169; 29 C.F.R.

  § 825.220(c); see also, e.g., Patel v. Long Island Univ., No. 17-CV-2170, 2020 WL 869125, at *4

  (E.D.N.Y. Feb. 21, 2020); Chauca v. AdvantageCare Physicians, P.C., No. 18-CV-2516, 2019

  WL 4247495, at *4 (E.D.N.Y. Sept. 6, 2019).

           Retaliatory intent can be shown through direct evidence, such as actions or comments

  showing retaliatory animus, or indirect evidence, such as evidence that the adverse employment

  action occurred in close temporal proximity to the protected conduct or evidence of disparate

  treatment among employees. Alexander v. Bd. of Educ., 107 F. Supp. 3d 323, 328-29 (S.D.N.Y.

  2015), aff’d, 648 F. App’x 118 (2d Cir. 2016); see Graziadio, 817 F.3d at 430.

     II.      Analysis

           Plaintiff has failed to put forward evidence of pretext sufficient to avoid summary

  judgment. She does not dispute that defendants have set forth a facially nondiscriminatory reason

  for her termination—CSC’s reduction in force. See Pl. Br. at 9; see also Malena v. Victoria’s

  Secret Direct, LLC, 886 F. Supp. 2d 349, 359, 361 (S.D.N.Y. 2012) (stating that a reduction in

  force is a legitimate, nondiscriminatory reason for termination); Museau v. Heart Share Human

  Servs. of New York, No. 12-CV-1851, 2014 WL 1277006, at *8 (E.D.N.Y. Mar. 27, 2014).

  Consistent with the Second Circuit’s guidance in Walsh, the Court may therefore assume that

  plaintiff has met her “minimal burden” of establishing a prima facie case of retaliation and proceed

  directly to the issue of pretext. See Walsh, 828 F.3d at 75-76; see also, e.g., Patel, No. 17-CV-

  2170, 2020 WL 869125, at *4; Ottley-Cousin v. MMC Holdings, Inc., No. 16-CV-577, 2019 WL

  1994488, at *19 (E.D.N.Y. May 6, 2019).




                                                   9
Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 10 of 15 PageID #: 1748




          Turning to that prong of the FMLA analysis, plaintiff has not put forward evidence to

  support a rational finding that the legitimate, nonretaliatory reason for plaintiff’s termination put

  forward by CSC was pretextual. It is undisputed that CSC’s AT&T group had undergone several

  reductions in force, causing the group to “steadily decline[]” in size. Pl. 56.1 ¶¶ 9, 26. And it is

  undisputed that plaintiff was dismissed after CSC management again required Zipp to choose two

  employees for termination. Id. ¶ 54; Pl. Br. at 5; see Museau, No. 12-CV-1851, 2014 WL 1277006,

  at *8 (finding that termination based on a “funding shortage” was not pretextual because

  “[p]laintiff was one of eight employees laid off in early 2012 as a result of the funding shortfalls”

  and “[n]umerous other employees resigned, retired, or were terminated”). Plaintiff also does not

  dispute that she was one of the lowest rating performers in Zipp’s group. See Pl. 56.1 ¶ 63. Nor

  does she dispute that her work could be redistributed to other employees—and that her

  responsibilities were indeed redistributed to existing employees after she was terminated. Id. ¶¶

  55-59; see Barletta v. Life Quality Motor Sales Inc., No. 13-CV-2480, 2016 WL 4742276, at *5

  (E.D.N.Y. Sept. 12, 2016) (finding no pretext where employer terminated plaintiff in an economic

  downturn and “[p]laintiff was not replaced by a new hire after his termination as [other employees]

  took over [p]laintiff’s responsibilities”).

          Instead, plaintiff argues that defendants’ explanation for her termination is “contradictory”

  because Comello was removed from the layoff list, whereas plaintiff was not. Pl. Br. at 9. But

  whether CSC was correct to replace Comello on the layoff list with Marenda has minimal probative

  value regarding whether CSC’s termination of plaintiff was retaliatory. Plaintiff was not the

  employee terminated in place of Comello. See Defs. 56.1 ¶¶ 55-57; Zipp Dep. at 112-113; see

  also Pl. Br. at 5-6. And plaintiff has not argued that her performance ratings were higher than

  Comello’s or that plaintiff had specialized skills that made redistribution of her responsibilities



                                                   10
Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 11 of 15 PageID #: 1749




  impracticable, see Pl. Br. at 5, 8, akin to the skills involving ITMS tables that defendants assert

  were CSC’s reason for retaining Comello, see Defs. 56.1 ¶¶ 55-57. Under these circumstances,

  the fact that Marenda was terminated instead of Comello does not show a causal link between

  plaintiff’s termination and her FMLA leave.

             Moreover, several undisputed facts undermine plaintiff’s claim that CSC’s decision to

  terminate her employment was retaliatory. For one thing, there is no dispute that at least five

  employees under Zipp’s supervision had taken FMLA leave since 2009, and that Marenda, the

  employee that was laid off at the same time as plaintiff, had never taken FMLA leave. Pl. 56.1 ¶

  68; see Muhleisen v. Wear Me Apparel LLC, 644 F. Supp. 2d 375, 386 (S.D.N.Y. 2009) (finding

  no retaliatory intent where plaintiff claimed she was terminated in retaliation for taking maternity

  leave, in part because another woman employee, who had never taken maternity leave but whose

  performance reviews were similar, was terminated in the same month). For another, plaintiff had

  been reinstated to her position with the same responsibilities every time she took FMLA leave. Pl.

  56.1 ¶¶ 43-44, 48, 52; see Kim v. Goldberg, Weprin, Finkel Goldstein, LLP, 862 F. Supp. 2d 311,

  320-21 (S.D.N.Y. 2012) (finding no pretext where plaintiff’s allegations of discrimination were

  “undermined” by the fact that after taking FMLA leave she “was reinstated in the same position

  with the same title, responsibilities and pay” and was not terminated until four months after her

  return).

             Plaintiff also relies on two sets of statements in opposing summary judgment: several text

  messages and emails that Zipp sent plaintiff about work while she was on FMLA leave, and

  remarks that Zipp allegedly made to project manager Pennisi. See Pl. Br. at 9-10. But Zipp’s

  communications to plaintiff while she was on FMLA leave do not create a genuine issue of material

  fact as to whether CSC’s reasons for ending plaintiff’s employment were pretextual. Plaintiff



                                                     11
Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 12 of 15 PageID #: 1750




  emphasizes that Zipp asked plaintiff whether she approved a date for the deployment of a

  “migration project” “on the QT of course.” Monaco Aff. ¶¶ 11-12; see id., Ex. 1 at 5. But plaintiff

  does not dispute that she told Zipp he could reach out to her with work-related questions. Id. ¶ 9.

  And while plaintiff testified that she agreed to work on the migration project while on leave

  because she “felt obligated” to do so, id. ¶ 10, she admits that Zipp had told her that she should

  not feel obligated to do work on the project, Pl. 56.1 ¶ 51; see Zipp Dep. at 91:24-93:11.

           Plaintiff also points to a text message in which Zipp asked plaintiff, “how’s vacation?”

  before asking plaintiff another question about work. Monaco Aff. ¶ 12; id., Ex. 1 at 1. But Zipp’s

  characterization of plaintiff’s leave as “vacation” does not, without more, support a reasonable

  inference that Zipp or others weighed plaintiff’s FMLA leave against her during the reduction in

  force. Indeed, when plaintiff was asked in her deposition whether her “conclusion that [she was]

  terminated in ’17 because of taking FMLA leave is based solely on [her] opinion,” plaintiff

  answered, “Yes.” Monaco Dep. at 122:19-22. Such “speculations, generalities, and gut feelings,

  however genuine, when they are not supported by specific facts, do not allow for an inference of

  discrimination to be drawn.” Smalls v. Allstate Ins. Co., 396 F. Supp. 2d 364, 371 (S.D.N.Y.

  2005).

           Nor has plaintiff demonstrated a genuine dispute of material fact as to retaliatory intent

  based on her allegations regarding remarks that Zipp made to project manager Pennisi. Plaintiff

  alleges that in 2016, Pennisi told her that Zipp had asked Pennisi in connection with the staffing

  of a project, “would you rather have [plaintiff] for 9 months a year or David Gonzalez for 12

  months a year?” Monaco Aff. ¶ 13; Monaco Dep. at 120:25-121:20; see Pl. Br. at 9. Contrary to

  defendants’ arguments, that statement does not appear to be inadmissible hearsay. See Fed. R.

  Civ. P. 56(c)(1)(B), 56(c)(4) (stating that evidence on a motion for summary judgment must be



                                                  12
Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 13 of 15 PageID #: 1751




  “admissible” and that affidavits used to oppose summary judgment must “set out facts that would

  be admissible in evidence”). A statement is not hearsay if it is “offered against an opposing party

  and . . . made by the party’s agent or employee on a matter within the scope of that relationship

  and while it existed.” Fed. R. Evid. 801(d)(2)(D). Pennisi’s statement appears to fall within that

  hearsay exception because it was “within the scope” of Pennisi’s employment, as “an advisor or

  other significant participant in the decision-making process that is the subject matter of the

  statement.” Evans v. Port Auth. of New York & New Jersey, 192 F. Supp. 2d 247, 263 (S.D.N.Y.

  2002) (quoting United States v. Rioux, 97 F.3d 648, 661 (2d Cir. 1996)); see Holleman v. Art

  Crating Inc., No. 12-CV-2719, 2014 WL 4907732, at *25 (E.D.N.Y. Sept. 30, 2014).

         Nevertheless, Zipp’s alleged statement to Pennisi in 2016 or before does not raise a genuine

  issue of material fact as to whether CSC’s explanation for plaintiff’s 2017 termination was

  pretextual. Plaintiff has offered no evidence connecting Zipp’s alleged statement regarding the

  staffing of a particular project to plaintiff’s termination in 2017. She does not suggest that whether

  she worked on the project in question had consequences for her performance ratings at CSC, for

  example. Moreover, plaintiff stated in her deposition that she learned of the conversation in

  question in January 2016—a full year before her termination. See Monaco Dep. at 120:25-121:20.

  The apparent gap in time between Zipp’s alleged remark about the staffing of a particular project

  and plaintiff’s termination attenuates any connection between the two events. See Tomassi v.

  Insignia Fin. Grp., Inc., 478 F.3d 111, 115 (2d Cir. 2007) (“[T]he more remote and oblique the

  remarks are in relation to the employer’s adverse action, the less they prove that the action was

  motivated by discrimination.”), abrogated in part on other grounds by Gross v. FBL Fin. Servs.,

  Inc., 557 U.S. 167, 177-78 (2009).




                                                   13
Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 14 of 15 PageID #: 1752




         Courts in this circuit have consistently held that similarly oblique remarks “are insufficient

  to sustain a reasonable inference” of an employer’s pretext. Muhleisen, 644 F. Supp. 2d at 388

  (statement “that plaintiff needed to return quickly from maternity leave” was “too ambiguous to

  be probative” of discriminatory intent); Choi v. Ferrellgas, Inc., No. 17-CV-3518, 2020 WL

  122976, at *10 (E.D.N.Y. 2020) (employer’s comment that he had “moved [plaintiff] into that spot

  as a place holder and we will discuss her future when she returns from leave” was insufficient to

  show pretext on summary judgment); Simmons v. Akin Gump Strauss Hauer & Field, LLP, No.

  10-CV-8990, 2011 WL 4634155, at *5, *7-*9 (S.D.N.Y. Oct. 6, 2011) (granting summary

  judgment to employer where supervisors told plaintiff she spent too much time out of the office to

  develop her skills and client relationships, and that they were “looking forward to working with

  [plaintiff] on an uninterrupted basis next year” before terminating her), aff’d, 508 F. App’x 10 (2d

  Cir. 2013); cf. Ottley-Cousin, No. 16-CV-577, 2019 WL 1994488, at *18 (finding a material

  factual dispute where employer said it was “unreal” that plaintiff was on leave; wrote in an email

  that she “really [did not] want [plaintiff] back”; told plaintiff during the period of leave, “[f]rom

  what I understand, you no longer work for this company”; and only two months passed between

  plaintiff’s leave and the employer’s adverse action).

         What’s more, plaintiff does not dispute that Zipp helped plaintiff in her efforts to find a

  different role within CSC, see Pl. 56.1 ¶ 69; Monaco Dep. at 32:16-33:2, which casts further doubt

  on plaintiff’s claim that Zipp recommended plaintiff’s termination with retaliatory intent.

  Thomsen v. Stantec, Inc., 483 F. App’x 620, 623-24 (2d Cir. 2012) (affirming summary judgment

  for employer on FMLA retaliation claim in part because plaintiff’s supervisor made “substantial

  efforts” to find work from other offices within the company for plaintiff).




                                                   14
Case 1:18-cv-00372-RPK-RML Document 50 Filed 04/30/21 Page 15 of 15 PageID #: 1753




         In sum, plaintiff has failed to raise a genuine issue of material fact as to whether CSC’s

  nonretaliatory explanation for the termination of her employment was pretextual. Defendants are

  therefore entitled to summary judgment.

                                         CONCLUSION

         Defendants’ motion for summary judgment is granted.

         SO ORDERED.

                                               /s/ Rachel Kovner
                                              RACHEL P. KOVNER
                                              United States District Judge

  Dated: April 30, 2021
         Brooklyn, New York




                                                15
